December 3, 2015 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (the “Trust”) (File Nos. 333-62270 and 811-10399) To the Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that (i) the Prospectus for the Henderson All Asset Fund, Henderson Dividend & Income Builder Fund, Henderson Emerging Markets Fund, the Henderson European Focus Fund, the Henderson Global Equity Income Fund, the Henderson Global Technology Fund, the Henderson High Yield Opportunities Fund, the Henderson International Long/Short Equity Fund, the Henderson International Opportunities Fund,the Henderson International Select Equity Fund, the Henderson Strategic Income Fund, the Henderson Unconstrained Bond Fund and the Henderson US Growth Opportunities Fund and (ii) the Statement of Additional Information for the Henderson All Asset Fund, Henderson Dividend & Income Builder Fund, Henderson Emerging Markets Fund, the Henderson European Focus Fund, the Henderson Global Equity Income Fund, the Henderson Global Technology Fund, the Henderson High Yield Opportunities Fund, the Henderson International Long/Short Equity Fund, the Henderson International Opportunities Fund,the Henderson International Select Equity Fund, the Henderson Strategic Income Fund, the Henderson Unconstrained Bond Fund and the Henderson US Growth Opportunities Fund do not differ from those contained in Post-Effective Amendment No. 93 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A (Amendment No. 95 under the Investment Company Act of 1940, as amended).The Amendment was filed electronically on November 27, 2015 (Accession # 0000891804-15-000872). If you have any questions concerning this filing, you may contact me at (617) 662-3153. Very truly yours, /s/ Timothy J. Burdick Timothy J. Burdick Vice President and Counsel cc:C. Yarbrough
